DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-17 directed to additive manufacturing process control with z-height monitoring and adjustments, classified in CPC class B33Y 50/02.
II.	Claims 18-19 directed to build-up welding apparatus or additive manufacturing apparatus, CPC classified in B33Y 30/00 and B23K 26/342.
The inventions are distinct, each from the other because:
	Inventions I and II are related as process and apparatus for its practice.  Inventions are distinct if it can be shown that (1) the process as claimed can be practiced by an apparatus that is materially different from the claimed apparatus, or by hand, or (2) the apparatus as claimed can be used to practice a process that is materially different from the claimed process (MPEP §806.05(e)).  In this case, (1) the process - invention I as claimed does not require the particulars of the apparatus - invention II as claimed because the process control with z-height monitoring and adjustments can be applied to other type of additive manufacturing apparatus and (2) 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
I.	Claims 1-17 directed to additive manufacturing process control with z-height monitoring and adjustments, classified in CPC class B33Y 50/02.
II.	Claims 18-19 directed to build-up welding apparatus or additive manufacturing apparatus, CPC classified in B33Y 30/00 and B23K 26/342.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143 ) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. 

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Telephone Restriction Practice

In a phone interview on 08/03/2021 with Heath Briggs (Reg. No. 54919) for restriction election request, an oral election is not made.  

Conclusion
	
A shortened statutory period for response to this action is set to expire TWO month, or 60 days, whichever is longer, from the mailing date of this communication. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./Examiner, Art Unit 2115                                                                                                                                                                                                        
/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115